DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final Office action.  Claims 1-10 are pending in this application and have been rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 recites the limitation "the system of claim 1" in the preamble.  It appears these are duplicate claims, but were intended to depend from claim 6. Even if they depend from claim 6, there is insufficient antecedent basis for this limitation in the claim, as claim 6 is a “method.” Examiner suggests Applicant recite “The method 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A system for optimizing agricultural zone attributes comprising: 
…constructing a first dataset using… and digital analysis; 
constructing a second dataset using collected imagery bands and calculated indices; 
constructing a third dataset using a combination of inputs to the first dataset and the second dataset; 
applying … algorithms to the first dataset and outputting a first set of zone attributes; 
applying… algorithms to the second dataset and outputting a second set of zone attributes; 
applying… algorithms to the third dataset and outputting a third set of zone attributes; 
comparing the first, second, and third sets of zone attributes; and 
delivering an optimized set of zone attributes and one or more zone management recommendations to the user.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people – teaching and following rules or instructions – here, claim 1 is just teaching or giving recommendations to a person on what to do with land (e.g. zones). There is no improvement to the machine learning/intelligence, and the claim is even devoid as to any guidance as to what is involved with the artificial intelligence. Accordingly, claim 1 is directed to an abstract idea.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
a data processor in communication with a data server (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
a user device capable of displaying data representations to a user; (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
constructing a first dataset using “remote sensing” and digital analysis (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – the “remote sensing” here just refers to the source of the data, as the claims are just to receiving the data);
applying “artificial intelligence” algorithms (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; “artificial intelligence” requires a computer performing the operations, but just reciting “artificial intelligence” is just apply an abstract idea on a computer when recited in this manner)
These elements of “data processor”, “data server”; user device; receiving data from “remote sensing”, collected imagery; “artificial intelligence”, amounts to no more than mere instructions to apply the exception using a generic computer component See MPEP 2106.05(f) and “field of use” (MPEP 2106.05h) [e.g. sources of data being “remote sensing” and then any “artificial intelligence” applied]. There are no details on the artificial intelligence itself. The use of “any artificial intelligence” using any machine learning is still akin to “apply it” on a computer (MPEP 2106.05f) and at most, is just “field of use” (MPEP 2106.05h) for requiring the “machine learning” and training”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “data processor”, “data server”; user device; receiving data from “remote sensing”, collected imagery; “artificial intelligence”, are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and field of use (MPEP 2106.05h). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, “data processor in communication with a data server” is a conventional computer function (See MPEP 2106.05 Receiving or transmitting data over a network);
constructing datasets (See MPEP 2106.05 Electronic recordkeeping).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 6 is directed to a method at step 1, which is a statutory category. Claim 6 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2, claim 6 does not even require any computers, outside of a mention of “artificial intelligence algorithms”. Even when claim is amended to include a computer, similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. 
Claims 2-3, 7-8 recite sources of data gathering (e.g. LIDAR, or SSURGO), which is viewed as field of use at step 2a, prong 2 and step 2B. 
Claims 4-5, 9-10 recite more specific kinds of “learning”, e.g. “deep learning”, which is an additional element. At the high level it is recited, this is an additional element of having the computer perform “deep learning” which is “apply it” on a computer – MPEP 2106.05f.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 2018/0211156) in view of Richt (US 2018/0075545).
Concerning claim 1, Guan discloses:
A system for optimizing agricultural zone attributes (Guan – See par 200, FIG. 7-8 – deep neural network 700 generated a learned management practice embedding for the one or more agricultural fields) comprising: 
a data processor in communication with a data server (Guan – see par 51, FIG. 1 - A data server computer 108 is communicatively coupled to agricultural intelligence computer system 130 and is programmed or configured to send external data 110 to agricultural intelligence computer system 130 via the network(s) 109); 
a user device capable of displaying data representations to a user (Guan – see par 49 – user operates field manager computing device 104; see par 58 - Presentation layer 134 may be programmed or configured to generate a graphical user interface (GUI) to be displayed on field manager computing device 104); 
constructing a first dataset using remote sensing and digital analysis (Guan – See par 52 - Sensor data may consist of the same type of information as field data 106. In some embodiments, remote sensors 112 may be remotely located in the field and may communicate with network 109. See par 84 - field health instructions 214 are programmed to provide timely remote sensing images highlighting in-season crop variation and potential concerns. Example programmed functions include determining nitrogen indices based on field images; graphical visualization of scouting layers, including, for example, those related to field health, and viewing and/or sharing of scouting notes; and/or downloading satellite images. See par 166 - Satellite images 722 may correspond to particular times or periods of the growing season. For example, satellite images 722 may include images taken of the field at planting time and at a particular number of days into the growing season, such as one hundred days into the growing season. As another example, satellite images may be taken of fields periodically, such as every week);
constructing a second dataset using collected imagery bands and calculated indices (Guan – See par 82 - The nitrogen map may display projections of plant use of the specified nitrogen and whether a surplus or shortfall is predicted for different times in the past and the future (such as daily, weekly, monthly or yearly) using numeric and/or colored indicators of surplus or shortfall, in which color indicates magnitude. In one embodiment, the nitrogen map may include one or more user input features, such as dials or slider bars, to obtain a preferred amount of surplus to shortfall. See par 158 - Management practice data 716 may be stored as as-applied maps 718. As-applied maps 718 may be stored as one or more stacked spatial layers, i.e. matrices of values each of which represent a measurement or estimate at a particular location on the field. Additionally, one or more added values may indicate timing of applications. For example, an as-applied fertilizer map may contain a plurality of pixels, each of which identify, for a particular area of the field, an amount of fertilizer applied.); 
constructing a third dataset using a combination of inputs to the first dataset and the second dataset (Guan – see par 176 - For example, the crop and environmental cross section embedding 734 may be combined with the learned management practice embedding 736 to create a cross section between the two embeddings. Those two embeddings may be combined with the additional data embedding 738 in order to create a single embedding used for input into the master neural network 740.); 
applying artificial intelligence algorithms to the first dataset and outputting a first set of zone attributes (Guan – see par 151 - In an embodiment, deep neural network 700 contains a convolutional neural network (CNN) for computing effects on crop yield from spatial environmental data).
applying artificial intelligence algorithms to the second dataset and outputting a second set of zone attributes (Guan – See par 182 - In an embodiment, master neural network 740 is configured to produce one or more yield values 750. Yield values 750 correspond to results of harvesting a crop. Yield values 750 may include one or more of total yield 752, risk adjusted yield 754, crop quality values 756, and total profits 758. One or more of yield values 750 may be trained as outputs to the master neural network 740.); 
applying artificial intelligence algorithms to the third dataset and outputting a third set of zone attributes (Guan – Guan – See par 182 - In an embodiment, master neural network 740 is configured to produce one or more yield values 750. Yield values 750 correspond to results of harvesting a crop. Yield values 750 may include one or more of total yield 752, risk adjusted yield 754, crop quality values 756, and total profits 758; see par 151 - In an embodiment, deep neural network 700 contains a convolutional neural network (CNN) for computing effects on crop yield from spatial environmental data. A convolutional neural network is capable of learning from image data, such as spatial environmental data 712. As each data point represents a pixel, the convolutional neural network may track effects of nearby pixels on each other and map an effect on the yield from various spatial maps); 
comparing the first, second, and third sets of zone attributes (Guan – See par 146 - The resulting effects on yield from each of the time series may then be used as inputs in a temporal environmental neural network in order to compute a total effect on yield from a plurality of different time series; see par 155 - For example, time series embeddings may retain the properties of linear vectors while spatial map embeddings may retain the properties of matrices. Each embedding may be used as an input in an environmental data neural network which produces a combined embedding of environmental effects on total crop yield; see par 172 - or example, a first embedding based on satellite images taken at a particular stage of crop development computed through a CNN may encode correlations between satellite images and total yield while a second embedding based on past yield maps computed through a CNN may encode effects of the prior yield values on current total yield values.).
It is unclear if the crop yield for the spatial locations (Guan par 151), crop quality values (par 182, #756); and the risk adjusted yield (par 182, #754) placed as a pixel constitute “zone attributes” that are then optimized. Guan also discloses computing a risk adjust yield based on uncertainty, such as based on the time (See par 184). To any extent Guan does not disclose the limitations, Richt discloses:
delivering an optimized set of zone attributes (Richt – See par 62 – agronomic inputs using coloring on a map to indicate plants likely to survive or die; See par 72 - the inputs to the agronomic model can be adjusted 114-B to predict more accurate outcomes (e.g., crop yields) by accounting for the presence of biotic factors causing the death of plants in Sector A. see par 73 - Additional inputs can be provided to the model to address the presence of the biotic factors (or other agricultural characteristics detected based on remote sensing data). Such additional inputs may represent, for example, a predetermined amount of weed killer, a predetermined amount of insecticide, increased water, etc. Then, the agronomic simulation model 120-B can process the adjusted/supplemented set of agronomic inputs to improve the accuracy of the agronomic outputs predicted by the agronomic simulation model 120-B.) and 
Guan and Richt disclose:
delivering… and “one or more zone management recommendations to the user” (Guan – See par 200, FIG. 7-8 – deep neural network 700 generated a learned management practice embedding for the one or more agricultural fields; see par 210 - As an example, deep neural network 700 may be used to generate predictions on how a new type of seed would react to different soil types, different weather types, and different management practices. The predictions would allow for optimization in use of new seed types or generation of new seed types without performance of physical tests; See also Richt par 73 - the agronomic simulation model can be used to determine an approach (e.g., intervention) to address the dead plants identified in Sector A (or other portions of the field 105-B) by iteratively varying the inputs to the model (e.g., the values of the inputs) and analyzing the outputs of the model to determine which inputs (e.g., input values) are predicted to yield improvement (e.g., greatest improvement) in the output of interest).
Guan and Richt are analogous art as they are directed to assessing treatments/recommendations for land/agriculture/farm (See Guan par 104, 203; Richt par 73). Guan discloses gathering data from remote sensors/images (See par 52), images/maps and indices (See par 82, 158) and then outputting yield values and pixels (par 151, 182 - e.g. 754, 756). Guan also discloses computing a risk adjust yield based on uncertainty, such as based on the time (See par 184). Richt improves upon Guan by explicitly disclosing using additional information and inputs to make the outputs more accurate (See Richt par 72-73). One of ordinary skill in the art would be motivated to further include explicitly use additional information for explicitly improving the accuracy of the outputs to efficiently improve upon the recommended management practices and aim for accuracy in Guan (e.g. par 208). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of using learning for determining management recommendations in Guan to further explicitly use additional information/inputs to improve the accuracy of inputs and yield outputs as disclosed in Richt, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 6, Guan discloses:
A method for optimizing agricultural zone attributes comprising (Guan – See par 200, FIG. 7-8 – deep neural network 700 generated a learned management practice embedding for the one or more agricultural fields) 
constructing a first dataset using remote sensing and digital analysis (Guan – See par 52 - Sensor data may consist of the same type of information as field data 106. In some embodiments, remote sensors 112 may be remotely located in the field and may communicate with network 109….
The remaining limitations are similar to claim 1 above. 
Claim 6 is rejected for the same reasons as claim 1 over Guan and Richt.

	Concerning claim 2, Guan discloses having sensors for light (See par 100) and downloading satellite images from multiple sources. However, Guan does not disclose using LIDAR.
	Richt discloses:
The system of claim 1, where the remote sensing is achieved with LIDAR (Richt – See par 88, FIG. 2 – remote sensing sensors 244 can include LIDAR).
It would have been obvious to combine Guan and Richt for the same reasons as discussed with regards to claim 1.
Claim 7 is similar to claim 2. Claim 7 is rejected for the same reasons.

	Concerning claim 3, Guan discloses:
The system of claim 1, where the first dataset, second dataset, and third dataset are supplemented by SSURGO Soil Parent Material Data (Examiner notes that the data being described as “parent” is not functionally involved at this time, and is instead just described. Guan – see par 195 - Additionally or alternatively, soil data may be received from one or more outside databases such as the Soil Survey Geographic Database (SSURGO).).
Claim 8 is similar to claim 3. Claim 8 is rejected for the same reasons.

Concerning claim 4, Guan discloses:
The system of claim 1 where the artificial intelligence algorithms are Deep Learning algorithms, Unsupervised Learning algorithms, or a combination of Deep Learning and Unsupervised Learning algorithms (Guan – see par 128-130 – deep neural network; training deep neural network for at least a yield value on crops; see par 151 – deep neural network 700 contains a CNN capable of learning).
Claim 9 is similar to claim 4. Claim 9 is rejected for the same reasons.

Concerning claim 5, Guan discloses:
The system of claim 1 where an evaluation of zone effectiveness incorporates ground truth (Guan – see par 105 - Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge or sensor providing weather data at the same or nearby location or an estimate of nitrogen content with a soil sample measurement.) or Deep Learning algorithm output (Guan – see par 161 - the CNN is used to compute a learned management practice embedding 736. The learned management practice embedding 736 encodes information relevant to a total effect on crop yield based on all of the individual management practices. Thus, the learned management practice embedding 736 includes combinations of effects from individual management practices, such as the as-applied population maps and the as-applied seed depth maps. see par 206 - the server computer system may run the neural network with different inputs in order to identify highest yield values. For example, the server computer system may run the neural network with different crop genotypes and different management practices in order to identify a recommendation for the particular field. In an embodiment, the server computer system may store data which identifies a range of optimal management practices for different seed types and/or different weather conditions.)
Claim 10 is similar to claim 5. Claim 10 is rejected for the same reasons.

Double Patenting
Claims 1-10 of this application is patentably indistinct from claims 1-10 of App. No. 16/887,580. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No.  16/887,580 (reference application) in view of Xu (2018/0046735). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘580 recites “dissolving zone boundaries to create an aggregated zone comprised of a larger zone and one or more zone patches and/or inclusions”. Otherwise, every limitation from this application is in the ‘580 application. Thus, the application here is broad enough to include any of the claims in the ‘580 application. Nevertheless, the limitation would be obvious over Xu (Abstract, par 236 - If the size of the zone is smaller than the threshold s, then the zone is merged with its most similar neighboring large zone that is larger than the small zone.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The remaining dependent claims here (2-5, 7-10) are duplicates of the claims in the ‘580 application.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting over claims of copending Application No. 16/887,580. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: almost all of claim 1 is verbatim the same. The application here is broader, as it does not change the boundaries of the zones.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Detwiler (US 2006/0025971) — directed to computer-implement land planning system that uses heuristics to find a solution (See Abstract)
Ethington (US 2016/0232621) — directed to recommending agricultural activities based on agricultural intelligence computer system (See abstract)
Murr (US 2018/0293671) — directed to classifying images of crops (See par 47, Abstract)
Yang, “An integrated view of data quality in Earth observation,” 2013, In Philosophical Transactions of the Royal Society A: Mathematical, Physical and Engineering Sciences, Vol. 371, pages 1-16 — directed to estimating crop productions based on climate, land classification, economic data, yield model (See page 6, FIG. 2)
Ngo, “An Efficient Data Warehouse for Crop Yield Prediction,” June 2018, 14th International Conference on Precision Agriculture, pages 1-12 – directed to using data cube for decision support in Crop yield prediction (See Abstract; page 7)
                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619